The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 21, 2014

                                       No. 04-14-00372-CR

                                     Andres Ramon JUAREZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR0936B
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On November 17, 2014, appellant filed a motion requesting access to the
appellate record. See Kelly v. State, 436 S.W.3d 313, 321-22 (Tex. Crim. App. 2014).
Appellant’s motion to access the record is GRANTED. It is ORDERED that the district clerk of
Bexar County shall prepare and send a full and complete duplicate copy of the clerk’s record and
the reporter’s record for cause number 2013-CR-0936B to appellant at Andres Ramon Juarez
#995152, 200 N. Comal, San Antonio, TX 78207. It is FURTHER ORDERED that the district
clerk file written notice in this court no later than ten days from the date of this order confirming
the date the record was sent to appellant. It is further ORDERED that the motion to withdraw,
filed by appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant
by the district clerk. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court